Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva (U.S. Patent No. 9746360) in view of Bunce (U.S. Pub. No. 2012/0150413), Sato (U.S. Pub. No. 2019/0003912), and Wojtyczka (U.S. Pub. No. 2010/0111675).
Regarding Claim 1, DeSilva teaches a turbomachine comprising an air flow measurement system (Abstract, “Performance of a gas turbine engine is monitored by computing a mass flow rate through the engine”), the air flow measurement system including 5a plurality of acoustic sensors (Fig. 9, acoustic transceiver/transducers 32A-H), the plurality of acoustic sensors being disposed upstream of a compressor of the turbomachine (column 18, lines 43-46, “The method and system may alternately be used to measure mass flow at other sections of the gas turbine engine, such as an intake to the compressor section 12”); the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow (each of acoustic transceiver/transducers 32A-H transmits and receives acoustic waveforms).  DeSilva further teaches the plurality of acoustic sensors are located in the outer circumferential flow surface in a single plane (Fig. 5 and Fig. 9, acoustic transceiver/transducers 32A-H are in a single plane, see also column 17, lines 56-58). 
DeSilva does not specifically disclose the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow to a plurality of further acoustic sensors; a duct defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface, wherein the plurality of further acoustic sensors are arranged in the inner circumferential flow surface, and the plurality of further acoustic sensors are configured to communicate with the plurality of acoustic sensors at a point intercepting the single plane.  However, in the related art, Bunce teaches the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow to a plurality of further acoustic sensors (Figs. 6-7, acoustic sensors 162A-H and 164A-P); a duct defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface (Figs. 6 and 7, flow path 139, paragraphs [0037]-[0040]); wherein the plurality of further acoustic sensors are arranged in the inner circumferential flow surface (Figs. 6-7, microphones 164A-P), and the plurality of further acoustic sensors are configured to communicate with the plurality of acoustic sensors at a point intercepting the single plane (Figs. 6-7, the acoustic sensors 162A-H and 164A-P communicate in a single plane).  It would have been obvious to one skilled in the art at the time of the invention to include a plurality of further acoustic sensors on an inner circumferential flow surface as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
DeSilva and Bunce do not teach wherein the plurality of further acoustic sensors are arranged entirely recessed in the inner circumferential flow surface, the plurality of further acoustic sensors being disposed outside of the intake airflow.  However, Sato teaches in paragraph [0035] mounting an acoustic sensor flush with a surface in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor.  It would have been obvious to one skilled in the art at the time of the invention to mount the plurality of further acoustic sensors, which are taught in Bunce, flush with (i.e., entirely recessed in) the inner circumferential flow surface such that the plurality of further acoustic sensors being disposed outside of the intake airflow, as taught in Sato, in the system of DeSilva, in order to in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor (see Sato, paragraph [0035]).
DeSilva, Bunce, and Sato do not teach an acoustic liner configured to absorb vibrations generated by rotation of a rotor, the acoustic liner being disposed entirely external to the outer circumferential flow surface and outside of the intake airflow, and the plurality of acoustic sensors being located upstream of the acoustic liner.  However, Wojtyczka teaches in Figs. 1-2 and paragraphs [0012]-[0019] a fan case 20 that includes a honeycomb material 30, which is equated to the claimed acoustic liner (see paragraph [0019]).  The honeycomb material 30 is disposed entirely external to the outer circumferential flow surface defined by inner side 36 of inner shell 28 (see Fig. 2)  The fan case 20 surrounds the fan 22, and is therefore upstream of the airflow intake, which is the location of the acoustic sensors taught by DeSilva and Bunce.  It would have been obvious to one skilled in the art at the time of the invention to include the acoustic liner described in Wojtyczka in the system of DeSilva and Bunce, in order to provide good vibration and sound damping (see Wojtyczka, paragraph [0025]).
Regarding Claim 3, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 1. DeSilva teaches wherein the plurality of acoustic sensors and the plurality of further acoustic sensors are provided as a circumferential array about the duct (acoustic transceiver/transducers 32A-H are provided as a circumferential array (see Fig. 9) about shell 22 of Fig. 2).  DeSilva does not teach that the plurality of further acoustic sensors are provided as a circumferential array about the duct.  However, such sensors are disclosed in Bunce Figs. 6-7 (acoustic sensors 164A-P which communicate with acoustic sensors 162A-H).  It would have been obvious to one skilled in the art at the time of the invention to include a plurality of further acoustic sensors as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 4, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 1. DeSilva further teaches wherein the plurality of acoustic sensors do not protrude into an 20airflow intake or are mounted behind a gas-washed surface of the airflow intake (Fig. 5, acoustic transceiver/transducers 32A-H are not located in the path of airflow F).  
Regarding Claim 5, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 1. DeSilva does not specifically teach wherein the acoustic sensors are located downstream of an intake throat.  However, DeSilva teaches in column 18, lines 43-46, that the “method and system may alternately be used to measure mass flow at other sections of the gas turbine engine, such as an intake to the compressor section 12”.  DeSilva further teaches that acoustic transceiver/transducers 32A-H are downstream of an intake of shell 22 of Fig. 2.  It would have been obvious to one skilled in the art at the time of the invention to provide acoustic sensors, as are described in DeSilva, downstream of an intake throat in order to measure mass flow at the intake to the compressor section (DeSilva, column 18, lines 43-46) and to monitor, control, and evaluate the performance of the gas turbine engine (see DeSilva, column 2, lines 1-2).
25 Regarding Claim 6, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 1. DeSilva further teaches wherein the acoustic sensors are configured to generate tomographic data of the air flow through an airflow intake (column 14, lines 6-8, use of known computer tomography technique).  
Regarding Claim 7, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 1. DeSilva further teaches wherein the number of the plurality of acoustic sensors is in a range of between 2 and 40 (acoustic transceiver/transducers 32A-H).  
Regarding Claim 9, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 1. DeSilva does not teach where the inner circumferential flow surface rotates about an axial axis and the plurality of further acoustic sensors is configured to rotate with the inner circumferential flow surface.  However, in the related art, Bunce teaches acoustic sensors 164A-P mounted on a hub 132 of a turbine engine (see Figs. 6-7 and paragraphs [0038]-[0040], it is noted that a hub of a turbine engine rotates during operation of the turbine engine).  It would have been obvious to one skilled in the art at the time of the invention to include acoustic sensors on a hub as taught in Bunce in the acoustic sensor system of DeSilva in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 10, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 9. DeSilva does not teach wherein the inner circumferential flow surface is a surface of a rotor hub 10or nose cone.  However, in the related art, Bunce teaches acoustic sensors 164A-P mounted on a hub 132 of a turbine engine (see Figs. 6-7 and paragraphs [0038]-[0040]).  It would have been obvious to one skilled in the art at the time of the invention to include acoustic sensors on a hub as taught in Bunce in the acoustic sensor system of DeSilva in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 15, DeSilva teaches a system configured to determine air flow through a turbomachine (Abstract, “Performance of a gas turbine engine is monitored by computing a mass flow rate through the engine”), the system comprising: 10a plurality of acoustic sensors (Fig. 9, acoustic transceiver/transducers 32A-H) provided upstream a compressor of the turbomachine (column 18, lines 43-46, “The method and system may alternately be used to measure mass flow at other sections of the gas turbine engine, such as an intake to the compressor section 12”), the plurality of acoustic sensors being configured to transmit acoustic waveforms through the intake airflow (each of acoustic transceiver/transducers 32A-H transmits and receives acoustic waveforms).  DeSilva further teaches the plurality of acoustic sensors are located in the outer circumferential flow surface in a single plane (Fig. 5 and Fig. 9, acoustic transceiver/transducers 32A-H are in a single plane, see also column 17, lines 56-58).  DeSilva further teaches a processing system configured to receive signals from the plurality of acoustic sensors and determine a flow rate of the intake airflow (Abstract, “Performance of a gas turbine engine is monitored by computing a mass flow rate through the engine”, and processor(s) 50).
DeSilva does not specifically disclose the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow to a plurality of further acoustic sensors; a duct of the turbomachine defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface; and -5-Application No. 17/017,082 a processing system configured to receive signals from the plurality of acoustic sensors and the plurality of further acoustic sensors and determine a flow rate of the intake airflow; wherein the plurality of further acoustic sensors are arranged in the inner circumferential flow surface, and the plurality of further acoustic sensors are configured to communicate with the plurality of acoustic sensors at a point intercepting the single plane.  However, in the related art, Bunce teaches the plurality of acoustic sensors being configured to transmit acoustic waveforms through an intake airflow to a plurality of further acoustic sensors, and a processing system configured to receive signals from the plurality of further acoustic sensors (Figs. 6-7, acoustic sensors 162A-H and 164A-P, and processing unit 148); a duct of the turbomachine defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface (Figs. 6 and 7, flow path 139, paragraphs [0037]-[0040]); wherein the plurality of the further acoustic sensors are arranged in the inner circumferential flow surface (Figs. 6-7, microphones 164A-P), and the plurality of further acoustic sensors are configured to communicate with the plurality of acoustic sensors at a point intercepting the single plane (Figs. 6-7, the acoustic sensors 162A-H and 164A-P communicate in a single plane).  It would have been obvious to one skilled in the art at the time of the invention to include a plurality of further acoustic sensors on an inner circumferential flow surface as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
DeSilva and Bunce do not teach wherein the plurality of further acoustic sensors are arranged entirely recessed in the inner circumferential flow surface, the plurality of further acoustic sensors being disposed outside of the intake airflow.  However, Sato teaches in paragraph [0035] mounting an acoustic sensor flush with a surface in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor.  It would have been obvious to one skilled in the art at the time of the invention to mount the plurality of further acoustic sensors, which are taught in Bunce, flush with (i.e., entirely recessed in) the inner circumferential flow surface, such that the plurality of further acoustic sensors being disposed outside of the intake airflow, as taught in Sato, in the system of DeSilva, in order to in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor (see Sato, paragraph [0035]).
DeSilva, Bunce, and Sato do not teach an acoustic liner configured to absorb vibrations generated by rotation of a rotor, the acoustic liner being disposed entirely external to the outer circumferential flow surface and outside of the intake airflow, and the plurality of acoustic sensors being located upstream of the acoustic liner.  However, Wojtyczka teaches in Figs. 1-2 and paragraphs [0012]-[0019] a fan case 20 that includes a honeycomb material 30, which is equated to the claimed acoustic liner (see paragraph [0019]).  The honeycomb material 30 is disposed entirely external to the outer circumferential flow surface defined by inner side 36 of inner shell 28 (see Fig. 2)  The fan case 20 surrounds the fan 22, and is therefore upstream of the airflow intake, which is the location of the acoustic sensors taught by DeSilva and Bunce.  It would have been obvious to one skilled in the art at the time of the invention to include the acoustic liner described in Wojtyczka in the system of DeSilva and Bunce, in order to provide good vibration and sound damping (see Wojtyczka, paragraph [0025]).

Regarding Claim 16, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 15. DeSilva further teaches wherein the processing system is configured to determine a 20time of flight of at least one of the acoustic waveforms between the plurality of acoustic sensors (column 16, lines 19-36).  DeSilva does not specifically disclose determining a time of flight between at least one of the plurality of acoustic sensors and one of the plurality of further acoustic sensors.  However, this is disclosed in Bunce (Abstract, “Acoustic time-of-flight measurements are taken between acoustic transmitters and receivers in the flow path of the engine”). It would have been obvious to one skilled in the art at the time of the invention to include the plurality of further acoustic sensors as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 17, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 15. DeSilva further teaches wherein the processing system is configured to determine an average flow velocity of the intake airflow (column 18, lines 50-53).  
25 Regarding Claim 18, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 15. DeSilva further teaches wherein the plurality of acoustic sensors are configured to determine a flow profile across a cross-section of an airflow intake or to generate tomographic data of the air flow through the intake airflow (column 14, lines 6-8, use of known computer tomography technique).  DeSilva does not specifically disclose generating a flow profile or tomographic data using the plurality of further acoustic sensors.  However, such sensors are disclosed in Bunce Figs. 6-7 (acoustic sensors 164A-P which communicate with acoustic sensors 162A-H).  It would have been obvious to one skilled in the art at the time of the invention to include a further plurality of acoustic sensors as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
Regarding Claim 19, DeSilva teaches a method of determining air flow properties of an intake airflow of a turbomachine (Abstract, “Performance of a gas turbine engine is monitored by computing a mass flow rate through the engine”), the method comprising the steps of: 2018P00634 US 33providing signal communication between a plurality of acoustic sensors located in a single plane defined by the plurality of acoustic sensors (Fig. 5 and Fig. 9, acoustic transceiver/transducers 32A-H are in a single plane, see also column 17, lines 56-58) provided upstream of a compressor of the turbomachine (column 18, lines 43-46, “The method and system may alternately be used to measure mass flow at other sections of the gas turbine engine, such as an intake to the compressor section 12”); determining a time of flight of acoustic waveforms between the plurality of acoustic sensors (column 16, lines 19-36); and 5using a time of flight between the plurality of acoustic sensors to determine an average flow velocity of the intake airflow (column 18, lines 50-53).  
DeSilva does not explicitly disclose 2018P00634 US33providing signal communication between a plurality of acoustic sensors and a plurality of further acoustic sensors located in a single plane defined by the plurality of acoustic sensors and the plurality of further acoustic sensors, determining a time of flight of acoustic waveforms between the plurality of acoustic sensors and the plurality of further acoustic sensors, using a time of flight between the plurality of acoustic sensors and the plurality of further acoustic sensors to determine an average flow velocity of the intake airflow; and the turbomachine includes a duct defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface, wherein the plurality of further acoustic sensors are arranged in the inner circumferential flow surface.  However, Bunce discloses signal communication between a plurality of acoustic sensors (Figs. 6-7, acoustic sensors 162A-H) and a plurality of further acoustic sensors (acoustic sensors 164A-P), and determining time of flight based on the plurality of acoustic sensors and plurality of further acoustic sensors (Abstract).  Bunce further teaches the turbomachine includes a duct defined by an inner circumferential flow surface and an outer circumferential flow surface, the intake airflow flowing between the inner circumferential flow surface and the outer circumferential flow surface (Figs. 6 and 7, flow path 139, paragraphs [0037]-[0040]); the plurality of further acoustic sensors are arranged in the inner circumferential flow surface (Figs. 6-7, microphones 164A-P). It would have been obvious to one skilled in the art at the time of the invention to include a plurality of further acoustic sensors on an inner circumferential flow surface as disclosed in Bunce in the system of DeSilva, in order to provide additional accuracy to the data by providing shorter path lengths between the acoustic transmitters and receivers (see Bunce, paragraphs [0041]).
DeSilva and Bunce do not teach wherein the plurality of further acoustic sensors are arranged entirely recessed in the inner circumferential flow surface, the plurality of further acoustic sensors being disposed outside of the intake airflow.  However, Sato teaches in paragraph [0035] mounting an acoustic sensor flush with a surface in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor.  It would have been obvious to one skilled in the art at the time of the invention to mount the plurality of further acoustic sensors, which are taught in Bunce, flush with (i.e., entirely recessed in) the inner circumferential flow surface, such that the plurality of further acoustic sensors being disposed outside of the intake airflow, as taught in Sato, in the system of DeSilva, in order to in order to minimize airflow disturbance and increase the accuracy of the acoustic measurements made by the acoustic sensor (see Sato, paragraph [0035]).
DeSilva, Bunce, and Sato do not teach an acoustic liner configured to absorb vibrations generated by rotation of a rotor, the acoustic liner being disposed entirely external to the outer circumferential flow surface and outside of the intake airflow, and the plurality of acoustic sensors being located upstream of the acoustic liner.  However, Wojtyczka teaches in Figs. 1-2 and paragraphs [0012]-[0019] a fan case 20 that includes a honeycomb material 30, which is equated to the claimed acoustic liner (see paragraph [0019]).  The honeycomb material 30 is disposed entirely external to the outer circumferential flow surface defined by inner side 36 of inner shell 28 (see Fig. 2)  The fan case 20 surrounds the fan 22, and is therefore upstream of the airflow intake, which is the location of the acoustic sensors taught by DeSilva and Bunce.  It would have been obvious to one skilled in the art at the time of the invention to include the acoustic liner described in Wojtyczka in the system of DeSilva and Bunce, in order to provide good vibration and sound damping (see Wojtyczka, paragraph [0025]).
Regarding Claim 20, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 19. DeSilva further teaches wherein the time of flight between the plurality of acoustic sensors is used to determine an average mass flow of the intake airflow (column 6, lines 5-30). DeSilva does not specifically disclose using a time of flight between the plurality of acoustic sensors and the plurality of further acoustic sensors.  However, this is disclosed in Bunce (Abstract, “Acoustic time-of-flight measurements are taken between acoustic transmitters and receivers in the flow path of the engine”). It would have been obvious to one skilled in the art at the time of the invention to include the plurality of further acoustic sensors as disclosed in Bunce in the system of DeSilva, in order to provide an acoustic measurement system in which the temperature measurement elements are located out of the air flow path (see Bunce, paragraphs [0042]-[0043]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeSilva in view of Bunce, Sato, and Wojtyczka, further in view of Mani (U.S. Pub. No 2005/0060982).
Regarding Claim 12, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 1. DeSilva does not specifically teach wherein the acoustic sensors are mounted in a nacelle or rotor case of the turbomachine.  However, DeSilva does teach that the acoustic sensors can be mounted at an intake to the compressor section (column 18, lines 43-46).  Further, Mani shows, in Fig. 1, a nacelle 20 that surrounds the intake of compressor 34.  It would have been obvious to one skilled in the art at the time of the invention to mount the acoustic sensors of DeSilva to a nacelle as is shown in Mani, in order to measure mass flow at the intake to the compressor section (see DeSilva, column 18, lines 43-46), and to monitor, control, and evaluate the performance of the gas turbine engine (see DeSilva, column 2, lines 1-2).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva in view of Bunce, Sato, and Wojtyczka, further in view of Sheridan (U.S. Pub. No. 2015/0247455).
Regarding Claim 13, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 1. DeSilva does not specifically teach further comprising a gas turbine 20engine for an aircraft comprising: an engine core including a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and 25a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.  However, in the related art, Sheridan teaches in Fig. 3 and paragraph [0041] an aircraft gas turbine engine that comprises a turbine (156b), a compressor (152a), and a core shaft (153) connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades (paragraphs [0043]-[0044]); 25a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (paragraph [0041], “gearing system in a known configuration”; see also paragraphs [0003]-[0004]).  It would have been obvious to one skilled in the art at the time of the invention to include an acoustic sensor system as described in DeSilva in an aircraft gas turbine engine as described in Sheridan, in order to monitor, control, and evaluate the performance of the gas turbine engine (see DeSilva, column 2, lines 1-2).
Regarding Claim 14, DeSilva in view of Bunce, Sato, and Wojtyczka teaches everything claimed as applied above to Claim 13. DeSilva does not specifically teach that the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and 5the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.  However, in the related art, Sheridan teaches in Fig. 1 and paragraph [0041] an aircraft gas turbine engine including a first turbine (156b), the compressor (152a) is a first compressor, and the core shaft (153) is a first core shaft; the engine core further comprises a second turbine (156a), a second compressor (152b), and a second core shaft (153a) connecting the second turbine to the second compressor; and 5the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (high pressure shaft 153a would rotate faster than core shaft 153).  It would have been obvious to one skilled in the art at the time of the invention to include an acoustic sensor system as described in DeSilva in an aircraft gas turbine engine as described in Sheridan, in order to monitor, control, and evaluate the performance of the gas turbine engine (see DeSilva, column 2, lines 1-2).

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 15, and 19 have been considered but are moot because the new ground of rejection, which was necessitated by Applicant’s amendments, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Wilson (U.S. Pub. No. 2008/0181769) teaches, in Fig. 3 and paragraph [0030], an acoustic liner 9 that is disposed entirely external to the outer circumferential flow surface and outside of an intake airflow of an air intake passage 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863